Citation Nr: 1343255	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file reveals September 2011 treatment records from the Houston VA Medical Center (VAMC) and August 2011 treatment records from the Beaumont Outpatient Clinic (OPC).  The RO considered those records in the January 2012 statement of the case.  However, Virtual VA also includes August 2011 and February 2012 Beaumont OPC treatment records, which the RO did not review in a subsequent supplemental statement of the case.  The majority of this additional evidence is either duplicative or irrelevant to the issue on appeal, but to the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that the RO/AMC will have the opportunity upon remand to consider any records received since the January 2012 statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran testified at his July 2013 hearing that he first sought treatment for tinnitus in the early 1970s.  He specifically indicated that he was evaluated and treated for tinnitus by his employer's doctor.  However, it does not appear that any attempt has been made to obtain records of such treatment.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

A specific request should be made for authorization to obtain records from his former employer whose company physician first evaluated his tinnitus in the 1970s.  The Veteran should also be notified that, in the alternative, he may submit any such records that he has in his possession.  

If any of the records requested are unavailable, the RO/AMC should clearly document the claims file to that effect. 

2.  After completing the foregoing development, the RO/AMC should refer the Veteran's claims folder to the September 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran contends that he has tinnitus that is due to military noise exposure.  The examiner should note that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the RO/AMC should review the case on the basis of additional evidence, including any evidence contained in the Virtual VA and VBMS files.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

